Case 8:19-cv-00082-JLS-KES Document 106 Filed 10/15/20 Page 1 of 3 Page ID #:1997



   1 LTL ATTORNEYS LLP
     Heather F. Auyang (SBN 191776)
   2   heather.auyang@ltlattorneys.com
   3 Joe H. Tuffaha (SBN 253723)
       joe.tuffaha@ltlattorneys.com
   4 Prashanth  Chennakesavan (SBN 284022)
       prashanth.chennakesavan@ltlattorneys.com
   5 300 South Grand Ave., 14th Floor
     Los Angeles, CA 90071
   6 Tel: (213) 612-8900
   7 Fax: (213) 612-3773
  8 Attorneys for Plaintiff
  9 TP-Link USA Corporation and
    Third-Party Defendant TP-Link North America, Inc.
 10
                            UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
 12                              SOUTHERN DIVISION
 13
      TP-LINK USA CORPORATION,                 CASE NO.: 8:19-CV-00082-JLS-KES
 14
                 Plaintiff,
 15                                            Hon. Josephine L. Staton
           v.
 16
    CAREFUL SHOPPER, LLC, ADAM                 JOINT STIPULATION OF
 17 STARKE, SORA STARKE, and DOES              DISMISSAL AND [PROPOSED]
    1 through 10, inclusive,                   ORDER
 18
               Defendants.
 19
 20
      CAREFUL SHOPPER, LLC,
 21
                 Counterclaimant-
 22              Third-Party Plaintiff,
 23        v.
 24 TP-LINK USA NORTH AMERICA
    INC. and AUCTION BROTHERS, INC.
 25 dba AMAZZIA,
 26             Third-Party Defendants.
 27
 28
                                                                  No. 8:19-CV-00082-JLS-KES
                                JOINT STIPULATION OF DISMISSAL
Case 8:19-cv-00082-JLS-KES Document 106 Filed 10/15/20 Page 2 of 3 Page ID #:1998



   1        WHEREAS, Plaintiff TP-Link USA Corporation, Third-Party Defendant TP-
   2 Link North America, Inc., and Defendants Careful Shopper, LLC, Adam Starke and
   3 Sora Starke (collectively, the “Parties”) have settled this action between them
   4 pursuant to a separate settlement agreement;
   5        IT IS HEREBY STIPULATED by and between the Parties, through their
   6 respective counsel that:
   7        1. All claims and causes of action pending between the Parties in this action are
   8           hereby dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a); and
   9        2. Each party shall bear its own costs and attorneys’ fees.
 10
 11 Dated: October 15, 2020
 12
 13
        LTL ATTORNEYS LLP                           LAW OFFICES OF MARK
 14
                                                    SCHLACHET
 15
        By: /s/ Heather F. Auyang                   By: /s/ Mark Schlachet
 16
        Heather F. Auyang (SBN 191776)              Mark Schlachet (OSB 0009881)
 17     Prashanth Chennakesavan (SBN                [Admitted PHV]
        284022)                                     Email: markschlachet@me.com
 18
        300 S Grand Ave, 14th Floor                 3515 Severn Road
 19     Los Angeles, CA 90071                       Cleveland, Ohio 44118
        Phone: (213) 612-8900                       Tel: (216)225-7559
 20
        Fax: (213) 612-3773                         Fax: (216)932-5390
 21     Email:
        heather.auyang@ltlattorneys.com             Christopher J. Hammond (SBN
 22
        prashanth.chennakesavan@ltlattorneys.       150024)
 23     com                                         Email: chammond@bizlawpro.com
                                                    21540 Prairie Street, Unit A
 24
        Attorneys for Plaintiff TP-Link USA         Chatsworth, CA 91311
 25     Corporation and Third-Party                 Tel: (866)625-2529
        Defendant TP-Link North America Inc.        Fax: (866)463-9285
 26
 27                                                 Attorney for Defendant,
 28                                                 Counterclaimant and Third-Party

                                                1                         No. 8:19-CV-00082-JLS-KES
                                  JOINT STIPULATION OF DISMISSAL
Case 8:19-cv-00082-JLS-KES Document 106 Filed 10/15/20 Page 3 of 3 Page ID #:1999



   1                                                  Plaintiff Careful Shopper, LLC; and
                                                      Defendants Adam Starke and Sora
   2
                                                      Starke
   3
   4
   5
   6
   7
   8
   9
 10
                                  SIGNATURE ATTESTATION
 11
             I hereby attest that the other signatories listed, on whose behalf the filing is
 12
       submitted, concur in the filing’s content and have authorized the filing.
 13
 14
       DATED: October 15, 2020                    LTL ATTORNEYS LLP
 15
 16                                               By:     /s/ Heather Auyang
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  2                      No. 8:19-CV-00082-JLS-KES
                                   JOINT STIPULATION OF DISMISSAL
